Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 13, 2019

                                           No. 04-19-00747-CR

                                       IN RE John Michael POPE

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On October 23, 2019, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on November 13, 2019.



                                                                    _____________________________
                                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2019.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2018-CR-12867, styled The State of Texas v. John Michael Pope, pending
in the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.